


110 HR 2426 IH: Ethanol Infrastructure Expansion Act

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2426
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Boswell (for
			 himself, Mr. Moran of Kansas, and
			 Mr. Salazar) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require the Secretary of Energy to award funds to
		  study the feasibility of constructing dedicated ethanol pipelines, to address
		  technical factors that prevent transportation of ethanol in existing pipelines,
		  and to increase the energy, economic, and environmental security of the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Infrastructure Expansion Act
			 of 2007.
		2.FindingsCongress finds that—
			(1)it is in the
			 national interest to make greater use of ethanol in transportation
			 fuels;
			(2)ethanol is a
			 clean, renewable fuel that provides public health benefits in the form of
			 reduced emissions, including reduced greenhouse gas emissions that cause
			 climate change;
			(3)ethanol use
			 provides economic gains to agricultural producers, biofuels producers, and
			 rural areas;
			(4)ethanol use
			 benefits the national security of the United States by displacing the use of
			 petroleum, much of which is imported from foreign countries that are hostile to
			 the United States;
			(5)ethanol can reduce
			 prices at the pump for motoring consumers by extending fuel supplies due to the
			 competitive cost of ethanol relative to conventional gasoline;
			(6)ethanol faces
			 shipping challenges in pipelines that transport other liquid transportation
			 fuels;
			(7)additional
			 research and development can provide solutions to overcome the barriers of
			 shipping ethanol in pipelines that transport other liquid transportation
			 fuels;
			(8)currently ethanol
			 is shipped by rail tanker cars, barges, and trucks, all of which could, as
			 ethanol production expands, encounter capacity limits due to competing use
			 demands for the rail tanker cars, barges, and trucks;
			(9)as the United
			 States ethanol market expands in the coming years there is a need to evaluate
			 the feasibility and value for new construction of dedicated ethanol pipelines
			 to transport ethanol from the Midwest, where ethanol generally is produced, to
			 the Eastern and Western United States;
			(10)as of the date of
			 enactment of this Act, dedicated ethanol pipelines do not exist in the United
			 States and will be challenging to construct, at least initially;
			(11)ascertaining
			 solutions to the technical barriers of transporting ethanol in the existing
			 pipeline system is important because of the safety, reliability, and cost
			 savings pipeline transportation provides to the public; and
			(12)having an ethanol
			 pipeline study completed in the very near term is important because the
			 construction of 1 or more dedicated ethanol pipelines would take at least
			 several years to complete.
			3.Definition of
			 secretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		4.Feasibility
			 studies
			(a)In
			 GeneralThe Secretary, in coordination with the Secretary of
			 Transportation, shall spend up to $1,000,000 to fund feasibility studies for
			 the construction of dedicated ethanol pipelines.
			(b)Conduct of
			 Studies
				(1)In
			 generalThe Secretary shall—
					(A)through a
			 competitive solicitation process, select 1 or more firms having capabilities in
			 the planning, development, and construction of dedicated ethanol pipelines to
			 carry out the feasibility studies described in subsection (a); or
					(B)carry out the
			 feasibility studies in conjunction with such firms.
					(2)Timing
					(A)In
			 generalIf the Secretary elects to select 1 or more firms under
			 paragraph (1)(A), the Secretary shall award funding under this section not
			 later than 120 days after the date of enactment of this Act.
					(B)StudiesAs
			 a condition of receiving funds under this section, a recipient of funding shall
			 agree to submit to the Secretary a completed feasibility study not later than
			 360 days after the date of enactment of this Act.
					(c)Study
			 FactorsFeasibility studies funded under this Act shall include
			 consideration of—
				(1)existing or
			 potential barriers to dedicated ethanol pipelines, including technical, siting,
			 financing, and regulatory barriers;
				(2)potential
			 evolutionary pathways for the development of an ethanol pipeline transport
			 system, such as starting with localized gathering networks as compared to major
			 interstate ethanol pipelines to carry larger volumes from the Midwest to the
			 East or West coast;
				(3)market risk,
			 including throughput risk, and ways of mitigating the risk;
				(4)regulatory,
			 financing, and siting options that would mitigate risk in these areas and help
			 ensure the construction of dedicated ethanol pipelines;
				(5)financial
			 incentives that may be necessary for the construction of dedicated ethanol
			 pipelines, including the return on equity that sponsors of the first dedicated
			 ethanol pipelines will require to invest in the pipelines;
				(6)the quantity of
			 ethanol production that would make dedicated pipelines economically
			 feasible;
				(7)technical factors
			 that may compromise the safe transportation of ethanol in pipelines;
				(8)identifying
			 remedial and preventative measures to ensure pipeline integrity; and
				(9)such other factors
			 as the Secretary considers to be appropriate.
				(d)ConfidentialityIf
			 a recipient of funding under this section requests confidential treatment for
			 critical energy infrastructure information or commercially-sensitive data
			 contained in a feasibility study submitted by the recipient under subsection
			 (b)(2)(B), the Secretary shall offer to enter into a confidentiality agreement
			 with the recipient to maintain the confidentiality of the submitted
			 information.
			(e)Review;
			 ReportThe Secretary shall—
				(1)review the
			 feasibility studies submitted under subsection (b)(2)(B) or carried out under
			 subsection (b)(1)(B); and
				(2)not later than 15
			 months after the date of enactment of this Act, submit to Congress a report
			 that includes—
					(A)information about
			 the potential benefits of constructing dedicated ethanol pipelines; and
					(B)recommendations
			 for legislation that could help provide for the construction of dedicated
			 ethanol pipelines.
					5.Existing pipeline
			 technical and safety research and development
			(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Transportation, shall expend up to $1,000,000 to carry out a program of
			 research, development, and demonstration to address technical factors that
			 prevent the transportation of ethanol and biodiesel in existing hazardous
			 liquid interstate transmission pipelines.
			(b)Conduct of
			 Studies
				(1)In
			 generalThe Secretary shall—
					(A)through a
			 competitive solicitation process, select 1 or more firms having capabilities in
			 the planning, development, construction, and modification of existing hazardous
			 liquids interstate pipelines to carry out the program described in subsection
			 (a); or
					(B)carry out the
			 program in conjunction with such firms.
					(2)Timing
					(A)In
			 generalIf the Secretary elects to select 1 or more firms under
			 paragraph (1)(A), the Secretary shall award funding under this section not
			 later than 120 days after the date of enactment of this Act.
					(B)StudiesAs
			 a condition of receiving funds under this section, a recipient of funding shall
			 agree to submit to the Secretary a completed report on the recipient’s findings
			 not later than 360 days after the date of enactment of this Act.
					(c)Program
			 elementsThe program shall include research, development, and
			 demonstration activities related to—
				(1)identifying and
			 preventing conditions that lead to stress corrosion cracking or that might
			 otherwise compromise the integrity of the pipeline system;
				(2)product quality
			 assurance during pipeline transportation; and
				(3)other technical
			 factors for the transportation of ethanol and biodiesel that might compromise
			 the integrity of the pipeline system.
				(d)ConfidentialityIf
			 a recipient of funding under this section requests confidential treatment for
			 critical energy infrastructure information or commercially-sensitive data
			 contained in a report submitted by the recipient under subsection (b)(2)(B),
			 the Secretary shall offer to enter into a confidentiality agreement with the
			 recipient to maintain the confidentiality of the submitted information.
			(e)Review;
			 ReportThe Secretary shall—
				(1)review the report
			 submitted under subsection (b)(2)(B) or carried out under subsection (b)(1)(B);
			 and
				(2)not later than 15
			 months after the date of enactment of this Act, submit to Congress a report
			 that includes—
					(A)information about
			 the potential benefits of modifying existing hazardous liquid interstate
			 transmission pipelines to allow the transportation of ethanol and biodiesel;
			 and
					(B)recommendations
			 for legislation that could help provide for the modification of existing
			 hazardous liquid interstate transmission pipelines to allow the transportation
			 of ethanol and biodiesel.
					6.Funding
			(a)There are
			 authorized to be appropriated to the Secretary to carry out section 4 of this
			 Act $1,000,000 for fiscal year 2008, to remain available until expended.
			(b)There are
			 authorized to be appropriated to the Secretary to carry out section 5 of this
			 Act $1,000,000 for fiscal year 2008, to remain available until expended.
			
